Case 1:19-cr-00311-KD-N Document 33 Filed 02/12/20 Page 1 of 1                   PageID #: 77



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISON

UNITED STATES OF AMERICA,                    §
                                             §
vs.                                          §         19-311-KD-N
                                             §
MEOSHI NELSON,                               §
                                             §
       Defendant.                            §

                 DEFENDANT MEOSHI NELSON’S MOTION TO SEAL
              _______________________________________________________

       COMES NOW the Defendant, Meoshi Nelson, by and through her undersigned CJA
counsel, and moves for motion to leave to file a sealed motion contemporaneously with this
motion to seal a motion for approval of expert fees.

                                                       Respectfully Submitted,

                                                       /s/ Buzz Jordan
                                                       Buzz Jordan
                                                       Attorney for Defendant
OF COUNSEL:
BUZZ JORDAN, P.C.
1111 Dauphin Street
Mobile, AL 36604
buzz@rossandjordan.com
T;/ 251-432-5400

                                CERTIFICATE OF SERVICE

        I certify that on February___12th___, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to counsel
of record.


                                                       /s/ Buzz Jordan
                                                       Buzz Jordan
